DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al (US 2018/0169798 A1).
Regarding claim 1, Izumi discloses a brazing method for an aluminum alloy brazing sheet (Paragraph [0015]). The “brazing filler material” of Izumi teaches a low magnesium content surface because there is no magnesium or less than 0.10 mass% of Mg as disclosed in Paragraph [0017] of Izumi. Izumi discloses an aluminum alloy brazing sheet including a core material, in which the core material (includes an aluminum alloy containing Mg (i.e., an original magnesium-content layer) (Paragraph [0015]). Izumi discloses a core material 2, and a brazing filler material 3 (i.e., magnesium-deficient layer) provided on one surface of the core material 2, as illustrated in Fig. 1 (Paragraph [0027]). In Figure 1, Izumi discloses a brazing sheet 1 that has a core material 2 with a brazing filler material 3 provided on the surface of the core material 2. In the instant specification, Fig. 1 a similar structure is shown wherein a magnesium-deficient layer 20 is formed on an original magnesium-content layer 10.  Izumi discloses that the brazing filler material may contain 0.10 mass% or less of Mg (paragraph [0017]). In Paragraph [0015], Izumi discloses that the core material includes an aluminum alloy containing Mg: more than 0.5 mass% and 2.5 mass% or less. In Izumi, the core material teaches the original magnesium-content layer and the brazing filler material teaches the magnesium-deficient layer. Furthermore, Izumi discloses aluminum alloys having each of component compositions for the core material and the brazing filler material are dissolved and cast, and further subjected to surface grinding (Paragraph [0092]). 
Regarding the limitations, “integrally formed from a one-piece aluminum alloy” and “formed by removing a magnesium-rich layer of the one-piece aluminum alloy which has been treated to expose the surface of the magnesium-deficient layer underneath the magnesium-rich layer” are product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
Regarding claim 2, Izumi discloses the thickness of the magnesium-deficient layer is preferably 2 µm or more, and preferably 250 µm or less (paragraph 78), which satisfies the instantly claimed thickness, “wherein the thickness of the magnesium-deficient layer is at least greater than 10µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Response to Arguments
Applicant’s arguments, see p.4-5, filed 12/7/2021, with respect to the previous rejection under 35 U.S.C. 112(b) and previous specification objections have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous rejections under 35 U.S.C. 112(b) and the previous specification objections have been withdrawn. 
Applicant’s arguments, see p. 5-6, filed 12/7/2021, with respect to the previous rejection of claims 1-4 as being anticipated by Izumi et al (US 2018/0169798 A1) under 35 U.S.C. 102(a)(1)/(a)(2) has been fully considered and are persuasive in view of the current amendments to claim 1. Therefore, the previous rejection of claims 1-4 as being anticipated by Izumi et al (US 2018/0169798 A1) has been withdrawn.
Applicant’s arguments, see p.5-6, filed 12/7/2021, have been fully considered but they are not found persuasive. 
Applicant argues regarding claim 1 that Izumi does not disclose a magnesium-deficient layer and the original magnesium-content layer, having different magnesium contents, are integrally formed from a one-piece aluminum alloy.
In response, Examiner notes, as discussed in the 35 U.S.C. 103 rejection of claim 1 above, that the limitations disclosed in claim 1, “integrally formed from a one-piece aluminum alloy” and “formed by removing a magnesium-rich layer of the one-piece aluminum alloy which has been treated to expose the surface of the magnesium-deficient layer underneath the magnesium-rich layer” are product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. In the instant case, the process limitations set forth imply that the product created by such processes has an alloy structure comprising an original magnesium-content layer and a magnesium-deficient layer formed on the original magnesium-content layer, wherein the magnesium content of the magnesium-deficient layer is lower than the magnesium content of the original magnesium-content layer. No further implications as to the structure or composition of the steel sheet are apparent or derived from the product-by-process limitation as set forth. These limitations are taught or rendered obvious by Izumi, as discussed above regarding claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738               

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734